Per curiam.

It is of infinite consequence to suitors, that the trust reposed in professional characters should not be violated. But let our private feelings be as they may, we must take the rules of evidence as our only guides. See 4 Term Rep. 758, 759, 760. In Annesley v. Lord Anglesea, 9 St. Tri. 392, 3, 4, this doctrine was very fully considered, though it must be owned, that one of the features of that case, was the criminal conduct on the jiart of Lord Anglesea, in urging a groundless prosecution against his adversary for murder. In Cobden v. Kendeick, 4 Term Rep. 432, it was adjudged, that an attorney may give *evidence of a conversation between him and his client, [*6 touching the justice of his suit, after a writ of inquiry executed, and a compromise thereon. For the purpose of the suit was obtained, and it was gratis dicttim. And in a late case, Peake, 108, 77, it has been held, that when anything has been communicated to an attorney by his client, for the purpose of defence, he ought not to divulge it. But where he is as it were, a party to the original transaction, that does not come to his knowledge in the character of an attorney, and he is liable to be examined.
Is not Old’s lodging this bond with Mr. Clymer, by way of indemnity to the defendant, a collateral fact ? May not Mr. Clymer account for the special indorsement on his declaration, and declare whether his client was fully satisfied with this new security, without disclosing any matter confidentially communicated to him ?
The defendant perceiving the opinion of the court, waived his privilege, and desired that Mr. Clymer might be permitted to *6give in evidence everything he knew of the whole transaction, which was accordingly done.
Cited in 10 Pa. 523, where it was decided that communications of the object for which an assignment of a mortgage was made to a counsel concerned for the as-signee on the distribution of the proceeds of the mortgaged premises, are privileged, although no question there arose as to the object of the assignment, and the counsel considered the communications in the light of a casual conversation.
Messrs. C. Smith and Jacob Hubley, pro quer.
Messrs. Montgomery and Hopkins, pro def.
Verdict pro quer. for 8331. 16s. 8d.